Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Imamiya (JP 2004-074826) in view of Miyazono (WO 2016-190152) (All citations to English equivalent US 2018/134085).
Regarding claim 1, Imamiya discloses [Figures 1-2] a carcass 4 toroidally extending between a pair of bead portions 3; an outer peripheral layer 51 (spiral cord layer) arranged on a tire radial-direction outer side of the carcass 3 in a crown portion and having an upper layer and a lower layer formed by spirally winding a reinforcing cord [Imamiya, Page 2, Lines 61-64]; and a core layer 50 arranged between the upper layer and the lower layer of the outer peripheral layer 51 (spiral cord layer), and the cord angle of the core layer 50 is set to be from 0° to 15° [Imamiya, Page 2, Lines 68-70], lying within the claimed range of form 0° to 50°; however, while Imamiya discloses that the reinforcing cords used for the core layer 50 and the outer peripheral layer 51 (spiral cord layer) are not particularly limited as long 
Miyazono teaches [Figures 1-5] reinforcing cords 3a of a spiral cord layer 3 being organic fiber cords having a modulus of not less than 19 GPa, with carbon fiber cords being specifically recommended [Miyazono, Paragraphs 0024-0025].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamiya with the teachings of Miyazono to have the reinforcing cords of the spiral cord layer be carbon fiber cords. Doing so would allow for the reduction of weight while still securing rigidity in the longitudinal direction [Miyazono, Paragraphs 0024-0025].

Regarding claim 2, Imamiya and Miyazono teach the invention of claim 1 above. Imamiya further discloses [Figures 1-2] the cord angle of the cord layer 50 set from 0° to 15°, overlapping with the claimed range of 15° to 25° at the end point. Overlapping ranges are a prima facie case of obviousness. See MPEP §2144.05.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazono (WO 2016-190152) (All citations to English equivalent US 2018/134085).
Regarding claim 1, Miyazono discloses [Figures 1-5] a carcass 14 toroidally extending between a pair of bead portions 13; a spiral cord layer 3 arranged on a tire radial-direction outer side of the carcass 14 in a crown portion and having an upper layer and a lower layer formed by spirally winding a reinforcing cord 3a [Miyazono, Paragraph 0022, 0029]; and a core material cord layer 2 arranged between the upper layer and the lower layer of the spiral cord layer [Miyazono, Paragraph 0022, 0029], wherein the reinforcing cord 3a of the spiral cord layer 3 is composed of carbon fibers [Miyazono, Paragraphs 0024-0025], and the angle of the metal cords 2a (core-material cords) of the core material 2 are in a range of 40° to 90° with respect to the tire circumferential direction [Miyazono, Paragraph 0023], overlapping with the claimed range of form 0° to 50°. Overlapping ranges are a prima facie case of obviousness. See MPEP §2144.05.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Losey (US 6,352,093) discloses a continuous folded belt construction, where the construction may contain a core that may be rubber or may take the form of belt edge strips, and discloses that reinforcing elements of carbon fiber may be used.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK E ODOM whose telephone number is (571)272-2340.  The examiner can normally be reached on M-F 730am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JACK EDMONDSON ODOM/Examiner, Art Unit 1749                                                                                                                                                                                                        

/KATELYN B WHATLEY/Supervisory Patent Examiner, Art Unit 1749